IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


EPIFANIO TORRES,                           :   No. 91 MAP 2021
                                           :
                  Appellant                :   Appeal from the Order of Commonwealth
                                           :   Court dated November 17, 2021 at No.
                                           :   567 FR 2016 dismissing the exceptions to
           v.                              :   the February 28, 2020 Order and affirming
                                           :   the Board of Finance and Revenue Order
                                           :   dated June 8, 2016 and exited June 13,
COMMONWEALTH OF PENNSYLVANIA,              :   2016 at No. 1521332
                                           :
                  Appellee                 :
                                           :


                                       ORDER


PER CURIAM                                                   DECIDED: June 22, 2022

     AND NOW, this 22nd day of June, 2022, the Order of the Commonwealth Court is

AFFIRMED

     Justice Brobson did not participate in the consideration or decision of this matter.